J-A05028-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TENAY CASEY, TROY CASEY, GLEN         :   IN THE SUPERIOR COURT OF
 CASEY, CALVIN CASEY, CAROLYN          :        PENNSYLVANIA
 CASEY, DELORES CASEY, BEATRICE        :
 CASEY C/O DELORES CASEY, POA          :
                                       :
                   Appellants          :
                                       :
                                       :
              v.                       :   No. 2390 EDA 2017
                                       :
                                       :
 PRESBYTERIAN HOSPITAL, PENN           :
 PRESBYTERIAN HOSPITAL                 :
 UNIVERSITY OF PENNSYLVANIA            :
 HEALTH SYSTEM, HOSPITAL OF THE        :
 UNIVERSITY OF PENNSYLVANIA            :
 AND PENN MEDICINA                     :
           v.                          :
                                       :
                                       :
 ARAMARK HEALTHCARE SUPPORT            :
 SERVICES, LLC AND ARAMARK             :
 MANAGEMENT SERVICES, L.P.             :

                Appeal from the Order Dated July 11, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): February Term, 2016 No. 3594

 TENAY CASEY; DELORES CASEY;           :   IN THE SUPERIOR COURT OF
 TROY CASEY; CALVIN CASEY;             :        PENNSYLVANIA
 CAROLYN CASEY; AND BEATRICE           :
 CASEY C/O DELORES CASEY, POA          :
                                       :
                                       :
              v.                       :
                                       :
                                       :   No. 2544 EDA 2017
 PRESBYTERIAN HOSPITAL; PENN           :
 PRESBYTERIAN HOSPITAL;                :
 UNIVERSITY OF PENNSYLVANIA            :
 HEALTH SYSTEM; HOSPITAL OF THE        :
 UNIVERSITY OF PENNSYLVANIA;           :
 AND PENN MEDICINE                     :
J-A05028-18


                                       :
                                       :
              v.                       :
                                       :
                                       :
 ARAMARK HEALTHCARE SUPPORT            :
 SERVICES, LLC AND ARAMARK             :
 MANAGEMENT SERVICES, L.P.             :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 ALLIED BARTON SECURITY                :
 SERVICES, LLC                         :
                                       :
                                       :
 APPEAL OF: PRESBYTERIAN               :
 MEDICAL CENTER OF THE                 :
 UNIVERSITY OF PENNSYLVANIA            :
 HEALTH SYSTEM

                Appeal from the Order Dated July 11, 2017
   In the Court of Common Pleas of Philadelphia County Civil Division at
                  No(s): February Term, 2016 No. 03594

 TENAY CASEY; DELORES CASEY;           :   IN THE SUPERIOR COURT OF
 TROY CASEY; GLEN CASEY; CALVIN        :        PENNSYLVANIA
 CASEY; CAROLYN CASEY AND              :
 BEATRICE CASEY, C/O DELORES           :
 CASEY, POA                            :
                                       :
                                       :
              v.                       :
                                       :   No. 2549 EDA 2017
                                       :
 PRESBYTERIAN HOSPITAL; PENN           :
 PRESBYTERIAN HOSPITAL;                :
 UNIVERSITY OF PENNSYLVANIA            :
 HEALTH SYSTEM; HOSPITAL OF THE        :
 UNIVERSITY OF PENNSYLVANIA,           :
 AND PENN MEDICINE                     :
                                       :
                                       :
              v.                       :

                                   -2-
J-A05028-18


                                               :
                                               :
  ARAMARK HEALTH SUPPORT                       :
  SERVICES, LLC AND ARAMARK                    :
  MANAGEMENT SERVICES, L.P.                    :
                                               :
                                               :
                v.                             :
                                               :
                                               :
  ALLIED BARTON SECURITY                       :
  SERVICES, LLC                                :
                                               :
                                               :
  APPEAL OF: PRESBYTERIAN                      :
  MEDICAL CENTER OF THE                        :
  UNIVERSITY OF PENNSYLVANIA                   :
  HEALTH SYSTEM

                 Appeal from the Order Dated July 11, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): February Term, 2016 No. 03594

BEFORE:      DUBOW, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY MURRAY, J.:                             FILED MARCH 05, 2018

       Delores Casey, Troy Casey, Glen Casey, and Calvin Casey (collectively,

Appellants) appeal from the order granting the motion for summary judgment

filed by Presbyterian Medical Center of the University of Pennsylvania Health

System (Hospital).       Likewise, Hospital appeals from two additional orders,

which partially granted the summary judgment motions of, respectively: (1)

Aramark Healthcare Support Services, LLC and Aramark Management

Services, L.P. (collectively, Aramark); and (2) Allied Barton Security Services,


____________________________________________

* Former Justice specially assigned to the Superior Court.


                                           -3-
J-A05028-18


LLC (Allied).   We quash all three appeals as prematurely taken because

Hospital’s cross-claims against Aramark and Allied remain outstanding.

      On February 24, 2016, Appellants commenced suit against Hospital,

averring negligence and negligent infliction of emotional distress.   Hospital

joined Aramark as an additional defendant, and Aramark joined Allied as an

additional defendant. Hospital then filed cross-claims against Aramark and

Allied, raising claims of contribution, common law indemnity, and contractual

indemnity against both.    With respect to contractual indemnity, Hospital

averred that if it were to be found liable to Appellants, then both Aramark and

Allied were liable over to Hospital, including for fees and costs, pursuant to

contract terms between Hospital and Aramark and between Hospital and

Allied.

      Following discovery, all three defendants filed motions for summary

judgment. Hospital filed responses to Aramark’s and Allied’s motions, joining

their arguments that Appellants’ claims should be dismissed, but arguing that

“regardless of the outcome of [its own] Motion for Summary Judgment,

[Hospital] was entitled to Contractual Indemnity from Aramark [and Allied] in

the form of the costs, expenses and attorneys’ fees [Hospital] was required to

expend in defending the instant matter.” Hospital’s Resp. to Aramark’s Mot.

for Summ. J. at 2; Hospital’s Resp. to Aramark’s Mot. for Summ. J. at 2.

      On July 12, 2017, the trial court issued three orders, which: (1) granted

Hospital’s motion for summary judgment in full and dismissed with prejudice


                                     -4-
J-A05028-18


all claims against it; (2) granted Aramark’s motion for summary judgment,

except as to Hospital’s contractual indemnity claim against it; and (3) granted

Allied’s motion for judgment, except as to Hospital’s contractual indemnity

claim against it. As stated above, Appellants have appealed from the order

granting Hospital’s motion for summary judgment, and Hospital has appealed

from the two orders partially granting Aramark’s and Allied’s motions.

      In its opinion, the trial court suggests all three appeals should be

quashed, reasoning: (1) its orders are interlocutory and not final, because

they did not end the suit or dispose of all parties, where Hospital’s contractual

indemnity claims against Aramark and Allied remain unresolved; and (2) its

orders were not collateral, as Appellants and Hospital “retain the ability to

[request review] after a truly final order has been entered.” Trial Ct. Op.,

9/29/17, at 5.    Additionally, the court observed that because it granted

Hospital’s motion for summary judgment in full and in a manner entirely

consistent with Hospital’s request for relief, Hospital was not aggrieved and

therefore lacked standing to appeal. Id. at 7.

      This Court consolidated the three appeals, and then issued a per curiam

rule to show cause to all parties why the appeals should not be quashed. In

response, Appellants claimed that the trial court’s orders are in fact final,

because the only remaining claims — Hospital’s cross claims of contractual

indemnity against the two additional defendants — could only proceed if

Appellants were successful against Hospital, but all of their claims have now


                                      -5-
J-A05028-18


been extinguished. In its response, Hospital did not dispute the trial court’s

finding that outstanding claims remained in this case, but nevertheless

maintained that its purpose for appealing was “to preserve its claims for

contribution and common law indemnity against [Aramark and Allied] in the

event that the Superior Court reverses the Order which granted [Hospital]

summary judgment as to all claims against it.” Hospital’s Resp. to Order to

Show Cause at 3. Hospital reasoned that if review of these orders is postponed

until final judgment “and the order which granted [it] summary judgment

against [Appellants] is reversed, [Hospital] will irreparably lose its claims for

both contribution and common law indemnity against” Aramark and Allied.

Id. at 3-4 (emphasis added).          For this reason, Hospital asserted, the trial

court’s order was collateral and appealable. Following both parties’ responses,

this Court discharged the rule to show cause, but advised the parties that this

Court may revisit the issue of quashal.1

       We must first determine whether Appellants’ and Hospital’s appeals are

properly before this Court. “[T]he appealability of an order directly implicates

the jurisdiction of the court asked to review the order.” Estate of Considine

v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa. Super. 2009).

       In this Commonwealth, an appeal may only be taken from: 1) a
       final order or one certified by the trial court as final[, see Pa.R.A.P.
       341]; 2) an interlocutory order as of right; [see Pa.R.A.P. 311,]
       3) an interlocutory order by permission [see Pa.R.A.P. 312,
       1311]; or 4) a collateral order [see Pa.R.A.P. 313].
____________________________________________
1 All the parties have now filed appellate briefs. Only Appellants’ brief
addresses the appealability of the trial court’s orders.

                                           -6-
J-A05028-18



Id.

       As stated above, Appellants asserted that the trial court’s orders are

appealable as final orders.2 Pennsylvania Rule of Appellate Procedure 341(b)

defines a final order as an order that: (1) “disposes of all claims and of all

parties;” or (2) when the order disposes of one or more but fewer than all of

the claims and parties, is entered as a final order by the trial court “upon an

express determination that an immediate appeal would facilitate resolution of

the entire case.”       Pa.R.A.P. 341(b), (c).    Appellants’ contention — that

Hospital’s contractual indemnity claims could proceed only if it were found

liable to them — ignores that Hospital has argued that regardless of the

outcome of its own motion for summary judgment against Appellants, it could

seek, under its contractual indemnity cross-claims, costs, expenses, and

attorneys’ fees from Aramark and Allied.         Because it is clear these claims

remain unresolved, we agree with the trial court that its orders are not final.

See Pa.R.A.P. 341(b).

       Hospital contends that the trial court’s orders are appealable as

collateral orders. A collateral order is defined as “an order separable from and

collateral to the main cause of action where the right involved is too important

to be denied review and the question presented is such that if review is

postponed until final judgment in the case, the claim will be irreparably lost.”

____________________________________________
2  Neither Appellants nor Hospital claim the orders are appealable as
interlocutory by right or interlocutory by permission.

                                           -7-
J-A05028-18


Pa.R.A.P. 313(b). “[W]e construe the collateral order doctrine narrowly . . .

to avoid ‘piecemeal determinations and the consequent protraction of

litigation.’” Rae v. Pa. Funeral Directors Ass’n, 977 A.2d 1121, 1129 (Pa.

2009).

      In seeking to appeal from the two partial summary judgment orders in

favor of Aramark and Allied, Hospital presents no discussion as to why the

orders are separable from and collateral to the main cause of action, why the

right involved is too important to be denied review, nor why this Court should

circumvent the general policy to avoid piecemeal litigation.   See Pa.R.A.P.

313(b); Rae, 977 A.2d at 1129.        Instead, Hospital’s stated reason for

appealing is to preserve its cross-claims for contribution and common law

indemnity “in the event that [this Court] reverses” the order. See Hospital’s

Resp. to Rule to Show Cause at 3 (emphasis added).          This rationale is

mistaken, as the proper inquiry under Rule 313(b) concerns immediate review

of an existing trial court order, not any conjectural review of a potential

appellate decision.   Furthermore, if this Court were to reverse the order

granting Hospital’s summary judgment motion, Hospital would not be without

recourse, as it could, provided it established the proper grounds, seek

reconsideration with this Court or allowance of appeal with our Supreme




                                    -8-
J-A05028-18


Court.3 See Pa.R.A.P. 1112, 2543.

       For the foregoing reasons, we agree with the trial court that its three

orders are not final nor appealable as collateral.     Accordingly, we quash

Appellants’ appeal at 2390 EDA 2017 and Hospital’s appeals at 2544 EDA 2017

and 2549 EDA 2017. We direct the Prothonotary to strike this case from the

argument session scheduled for February 28, 2018.

       Appeals quashed. Case remanded. Jurisdiction relinquished.

       P.J.E. Stevens joins the memorandum.

       Judge Dubow did not participate in the consideration or decision of this

       case.




____________________________________________
3  Furthermore, even if we were to find that the orders were appealable, we
would agree with the trial court that Hospital lacks standing to appeal because
it was not aggrieved — a finding which Hospital does not dispute. See Trial
Ct. Op. at 7, citing Pa.R.A.P. 501 (“Except where the right of appeal is
enlarged by statute, any party who is aggrieved by an appealable order . . .
may appeal therefrom. Note: Whether . . . a party is aggrieved by the action
below is a substantive question determined by the effect of the action on the
party, etc.”); Green v. SEPTA, 551 A.2d 578 (Pa. Super. 1988) (“The law is
clear that only an aggrieved party can appeal from an order entered by a trial
court. . . . To be ‘aggrieved’ a party must have been adversely affected by
the decision from which the appeal is to be taken.”). The first two issues in
Hospital’s appellate brief address why this Court should affirm the order
granting its motion for summary judgment, and the third issue is a claim that
if that order is reversed by this Court, then the two partial summary judgment
orders in favor of Aramark and Allied should also be reversed. As discussed
above, an appeal is not appropriate for a successful party who wishes to hedge
against a possible reversal on appeal. See Pa.R.A.P. 1112 (allowance of
appeal), 2543 (reargument).

                                           -9-
J-A05028-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/18




                          - 10 -